992 So. 2d 918 (2008)
Herbert HATHCOCK, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1877.
District Court of Appeal of Florida, Fourth District.
October 29, 2008.
Herbert Hathcock, Monticello, pro se.
Bill McCollum, Attorney General, and Melanie Dale Surber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Herbert Hathcock appeals an order denying his motion to recuse and the order summarily denying his motion for post-conviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. As in Brown v. State, 980 So. 2d 1249 (Fla. 4th DCA 2008), we quash the order denying his motion to recuse, vacate the order denying the rule 3.850 motion, and remand with instructions that the case be reassigned to a different judge. See Fla. R. Jud. Admin. 2.330(j); Berube v. State, 978 So. 2d 893 (Fla. 2d DCA 2008), Johnson v. State, 968 So. 2d 61 (Fla. 4th DCA 2007); Schisler v. State, 958 So. 2d 503 (Fla. 3d DCA 2007).
SHAHOOD, C.J., STEVENSON and GROSS, JJ., concur.